CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is entered into as of August 29,
2013, by and between MGT Interactive, LLC, a Delaware corporation (the
“Company”) and Gioia Systems, LLC (the “Consultant”).

 

WHEREAS, the Company desires to engage Consultant to provide certain Services
(as defined in Section 3 below) for compensation, and Consultant desires to
provide the Services to the Company, upon the terms and subject to the
conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.Engagement. The Company hereby engages Consultant to provide the Services
during the Term (as defined below), and Consultant hereby accepts such
engagement to provide the Services during the Term (the “Engagement”).

 

2.Term of Engagement. The Engagement shall commence on the date hereof and shall
terminate on the earlier of January 31, 2014 or the date on which the Game, as
that term is defined in that certain Contribution and Asset Purchase Agreement
dated August 29, 2013 receives certification by the GLA(the “Term”). In the
event that the Game receives certification on or before January 31, 2014, than
the term shall be extended for an additional year.

 

3.Services to be Provided by Consultant. During the Term, Consultant shall
provide services to the Company as set forth on Exhibit A, as well as any other
services that are mutually agreed between the parties hereto (collectively, the
“Services”). The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company’s business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect. Consultant shall have control over the time, method and
manner of performing the Services. Consultant shall render such services as are
from time to time requested by the Company.

 

4.Compensation. In consideration for the Services to be provided hereunder,
Consultant shall receive as a monthly consulting fee of $10,000 to be paid
$5,000 in cash per month and $5,000 deferred until GLA certification. Upon GLA
certification the consulting fee shall be payable in cash for the remainder of
the term.

 

5.Expenses. The Company shall reimburse Consultant for all reasonable expenses
incurred by Consultant in providing the Services hereunder no later than thirty
(30) days after the submission of an invoice evidencing such expenses in a form
reasonably satisfactory to the Company; provided that the Company shall not be
obligated to reimburse Consultant for expenses if incurred without the Company’s
prior written approval.

 



 

 

 



6.Independent Contractor Status. It is understood and agreed that in the
performance of the Services hereunder, Consultant is acting as an independent
contractor and not as an agent or employee of, or partner, joint venturer or in
any other relationship with, the Company. Consultant acknowledges that no
income, social security or other taxes will be withheld or accrued by the
Company, on Consultant’s behalf. Neither the Company nor Consultant has the
authority to bind the other in any agreement without the prior written consent
of the entity to be bound.

 





7.Confidentiality. In connection with Consultant’s Engagement, it is
contemplated that the Company will not supply Consultant with non-public or
proprietary information concerning the Company and its business and operations
and affiliates without the prior written agreement of Consultant to receive such
Confidential Information (“Confidential Information”).

 

8.Legal Representation. Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the Agreement.
Each party recognizes and acknowledges that counsel to the Company has
represented Consultant in connection with various legal matters and each party
waives any conflicts of interest or other allegations that it has not been
represented by its own counsel.

 

9.Non-Competition.   Except as provided below, during the period commencing on
the date of this Agreement and ending three (3) years from the termination of
this Agreement (the “Restrictive Period”), Consultant shall not, in [any county,
state, country or other jurisdiction in which Company or the Company do business
or are planning to do business as of the date of this Agreement], alone, with
and/or through others, be, become or function as an officer, director, employee,
owner, corporate affiliate, salesperson, co-owner, partner, trustee, promoter,
founder, technician, engineer, analyst, employee, agent, representative,
distributor, re-seller, sublicensor, supplier, investor or lender, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in or
otherwise engage in the provision of services to, any person or entity that
engages in a business that is Directly Competitive (as defined herein);
provided, however, that Consultant may work exclusively for a division, entity
or subgroup of such a business if the division, entity or subgroup is not
Directly Competitive. For purposes of this Agreement, “Directly Competitive”
means developing, manufacturing, providing, marketing, distributing or otherwise
commercially exploiting any products, services or technology that compete with
the Company’s products, services or technology in existence as of the Effective
Date or the foregoing products, services or technology as such may be developed,
enhanced or modified by the Company or Company after the Effective Date.

 

10.Confidentiality. Consultant hereby covenants and agrees that, during the Term
and for a period of five (5) years thereafter, it will not communicate, disclose
or otherwise make available to any person or entity (other than the Company), or
use for its own account or for the benefit of any other person or entity, any
information or materials proprietary to the Company that relate to the Company’s
business or affairs which is of a confidential nature, including, but not
limited to, trade secrets, information or materials relating to existing or
proposed products (in all and various stages of development), “know-how”,
marketing techniques and materials, marketing and development plans, customer
lists and other customer information (including current prospects), price lists,
pricing policies, personnel information and financial information (collectively,
“Proprietary Information”). Proprietary Information includes any and all such
information and materials, whether or not obtained by Consultant with the
knowledge and permission of the Company, whether or not developed, devised or
otherwise created in whole or in part by Consultant’s efforts, and whether or
not a matter of public knowledge unless as a result of authorized disclosure.

 



 

 

 



11.   General Terms.

 

a.          Any notice to be given hereunder by a party to any other party
hereto may be effectuated in writing by personal delivery, by mail, registered
or certified, postage prepaid, with return receipt requested, or by facsimile or
other electronic transmission and addressed to such party at the address set
forth on the signature page below.

 

b.          If any provision of this Agreement is determined by a court of
competent jurisdiction to be invalid or unenforceable, that provision shall be
deemed modified to the extent necessary to make it valid or enforceable, or if
it cannot be so modified, then severed, and the remainder of the Agreement shall
continue in full force and effect.

 

c.          All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations and enforcement of this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York for the adjudication of any
dispute hereunder or in connection herewith or with respect to the enforcement
of this Agreement, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.

 

d.          This Agreement embodies the entire understanding of the parties
hereto with respect to the subject matter hereof, and supersedes all prior or
contemporaneous agreements, arrangements or understandings with respect to the
subject matter hereof, whether oral or written.

 

e.          This Agreement may not be modified except in a writing signed by the
parties hereto.

 

f.          No term of this Agreement may be waived, except in a writing signed
by the party hereto entitled to the benefit of such term.

 

g.          Each party hereto represents and agrees that such party is
authorized to enter into this Agreement and this Agreement constitutes a legal,
valid and binding obligation of such party, enforceable in accordance with its
terms. This Agreement may not be assigned by any party.

 

h.          This Agreement may be executed in one or more counterparts each of
which shall be deemed an original and all of which counterparts, taken together,
shall constitute one and the same Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

GIOIA SYSTMES, LLC   MGT INTERACTIVE, LLC           By: /s/ Gene Gioia   By: /s/
Robert Ladd Name: Gene Gioia   Name: Robert Ladd Title: Managing Member   Title:
President and CEO

 

Address for Notice:   Address for Notice:     Gioia Systems LLC   MGT Capital
Investments, Inc. 3885 Holland Street   500 Mamaroneck Avenue, Suite 204 Wheat
Ridge, CO 80033   Harrison, NY 10528

 



 



 

